DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
4/16/2013.
Applicants did not perfect claims to priority.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14-31 recite “when a function of an operating system for the processing device is realized by an operating system application.” However, applicant’s specification do not appear to describe an operating system application. The specification only describes an operating system and applications corresponding to an operating system. There is no mention of an “operating system application,” and it is not clear what is considered one. Thus, there does not seem to be support for applicant’s claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious 


Claims 14-16, 18-22, 24-28, and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Jong (U.S. PG PUB 2005/0188360) in view of von Behren et al. (U.S. Patent 8,196,131).
Regarding claim 14, de Jong teaches an information processing device comprising: 
a memory configured to store applications, application information corresponding to the applications (see ¶ [0016] “FIG. 1A illustrates the storage of the AID on a typical smart card 102. The AID bytes are stored in a byte array, which represents internal storage for a Java AID object 161. Applications can therefore access the AID by making appropriate calls to AID object 161, which in effect provides a wrapper for the underlying byte array.” And ¶ [0102] “Alternatively, if the testing of the Firewall ID at 688 results in a positive match, the applet selector 412 now examines whether the Applet ID received from the terminal matches the Applet ID stored within this applet”) and state management information (see ¶ [0125]” In other words, the AID is used to encode information about the state of the card or the application corresponding to that AID.”), wherein application information corresponding to selected one of the applications is stored in the state management information, and wherein for each application the application information includes an application unique identifier (AID) (see ¶ [0097] “for example if the applet identifier 502B is known to be unique to that RID 501.”).
de Jong does not expressly disclose a code identifying a system in which the application is used, a microprocessor configured to control a valid state and an invalid state of at least one application by using the application information corresponding to the application, 
wherein the microprocessor is operable 
to control entry of an application into a valid state by adding the application information corresponding to the application to the state management information, 
to control entry of the application into an invalid state by deleting the application information corresponding to the application from the state management information; and to 
(i) deleting from the state management information the application information corresponding to one of the applications, wherein the application information corresponding to the one of the applications comprises code indicative of a plurality of service providers including a service provider that provides the one of the applications, and wherein the application information corresponding to the one of the applications is stored in the state management information, and (ii) adding to the state management information the application information corresponding to another of the applications, wherein the application information corresponding to the another of the applications
However, von Behren teaches a code identifying a system in which the application is used (see 20, “the server-client SIO definition within the JCRE allows a "wallet" software application to track all instances of the card software applications in the secure element via the control software application in the smart card”), a microprocessor configured to control a valid state and an invalid state of at least one application (see 44 “The instructions that may be performed on the card software application using process methods include delete, activate, de-activate, add instance, install, block, and unblock”) by using the application information corresponding to the application (see 36, Application AID),
 wherein the microprocessor is operable to 
to control entry of an application into a valid state by adding the application information corresponding to the application to the state management information (see 44, “The card software application may simply trigger a method call 352B with the card software Java applet using the full AID of the instance, along with an event ID to indicate the function 352 performed on the instance (e.g., install, delete, etc.). The control software application 328 adds 336H the AID of the payment card software application or a card software application instance to the UPL 332”), 
to control entry of the application into an invalid state by deleting the application information corresponding to the application from the state management information (see 44, “The card software 
and to control when a function of an operating system for the processing device is realized by an operating system application (see Fig. 1, see 25, “In certain exemplary embodiments, an application host OS 144 on the mobile device 140 provides the user of the mobile device with the capability to manage multiple card software applications and its instances 160-164 using a wallet software application 148, where the wallet software application does not need TSM 108 permission to perform certain functions on each of the card software applications and its instances 160-164.”), 
(i) deleting from the state management information the application information corresponding to one of the applications, wherein the application information corresponding to the one of the applications comprises code indicative of a plurality of service providers including a service provider that provides the one of the applications (see 14 “Card software application providers typically establish Issuer Security Domain (ISD) within the secure element of a smart card, where the ISD utilize keys on the smart card for communication across ISDs or between data objects created by the applets in different ISDs. The ISD may be used to load and delete payment system packages, to instantiate payment applications from external devices, to instantiate a Trusted Service Manager (TSM) Security Domain for download of payment and other card software applications, to lock/unlock card software applications, and to terminate secure element software applications”), 
and wherein the application information corresponding to the one of the applications is stored in the state management information, and (ii) adding to the state management information the application information corresponding to another of the applications (see 74 “The receipt of a card software application from a TSM, installation, and registration of the card software application is illustrated in FIG. 3, and has been described in detail with reference to the exemplary system and device of FIG. 3. The instructions that may be performed on the card software application using process methods include delete, activate, de-activate, add instance, install, block, and unblock.”), wherein the application information corresponding to the another of the applications comprises the same code as the one of the applications, and wherein the application information corresponding to the another of the applications is 
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of de Jong by adapting the teachings of von Behren to controll a plurality of contactless smart card software applications using a control software application (see 9, of von Behren).	

Regarding claim 15, de Jong does not expressly disclose wherein the device is an Integrated Circuit (IC) card. 
However,von Behren teaches wherein the device is an Integrated Circuit (IC) card (see 69, “In one example, a contactless payment device may be a mobile phone, while the contactless smart card may be incorporated within a SIM card, U-RIM card, an embedded chip or an external SD card, or any type of smart card, as discussed above.”).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of de Jong by adapting the teachings of von Behren to controll a plurality of contactless smart card software applications using a control software application (see 9, of von Behren).	

Regarding claim 16, de Jong teaches wherein the device is a smartcard (see ¶ [0027] smart card).
Regarding claim 18, de Jong does not expressly disclose wherein at least one of the valid state and the invalid state of the at least one application is controlled according to a contactless registry service (CRS) application.

Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of de Jong by adapting the teachings of von Behren to controll a plurality of contactless smart card software applications using a control software application (see 9, of von Behren).	
Regarding claim 20, de Jong teaches an information processing method comprising: 
storing applications, application information corresponding to the applications (see ¶ [0016] “FIG. 1A illustrates the storage of the AID on a typical smart card 102. The AID bytes are stored in a byte array, which represents internal storage for a Java AID object 161. Applications can therefore access the AID by making appropriate calls to AID object 161, which in effect provides a wrapper for the underlying byte array.” And ¶ [0102] “Alternatively, if the testing of the Firewall ID at 688 results in a positive match, the applet selector 412 now examines whether the Applet ID received from the terminal matches the Applet ID stored within this applet”) and state management information (see ¶ [0125]” In other words, the AID is used to encode information about the state of the card or the application corresponding to that AID.”), wherein application information corresponding to selected one of the applications is stored in the state management information, and wherein for each application the application information includes an application unique identifier (AID) (see ¶ [0097] “for example if the applet identifier 502B is known to be unique to that RID 501.”).
de Jong does not expressly disclose, however, von Behren teaches a code identifying a system in which the application is used (see 20, “the server-client SIO definition within the JCRE allows a "wallet" software application to track all instances of the card software applications in the secure element via the control software application in the smart card”), controlling, by the information processing device, a valid state and an invalid state (see 44 “The instructions that may be performed on the card software application using process methods include delete, activate, de-activate, add instance, install, block, and unblock”) of at least one application by using the application information corresponding to the application (see 36, Application AID),

 (i) deleting from the state management information the application information corresponding to one of the applications, wherein the application information corresponding to the one of the applications comprises a code indicative of a plurality of service providers including a service provider that provides the one of the applications  (see 14 “Card software application providers typically establish Issuer Security Domain (ISD) within the secure element of a smart card, where the ISD utilize keys on the smart card for communication across ISDs or between data objects created by the applets in different ISDs. The ISD may be used to load and delete payment system packages, to instantiate payment applications from external devices, to instantiate a Trusted Service Manager (TSM) Security Domain for download of payment and other card software applications, to lock/unlock card software applications, and to terminate secure element software applications”), and wherein the application information corresponding to the one of the applications is stored in the state management information, and (ii) adding to the state management information the application information corresponding to another of the applications (see 74 “The receipt of a card software application from a TSM, installation, and registration of the card software application is illustrated in FIG. 3, and has been described in detail with reference to the exemplary system and device of FIG. 3. The instructions that may be performed on the card software application using process methods include delete, activate, de-activate, add instance, install, block, and unblock.”), wherein the application information corresponding to the another of the applications comprises the same code as the one of the applications, and wherein the application information corresponding to the another of the applications is not stored in the state management information (see 66, “Block 415 triggers an update to the registered list 332 of card software applications stored with a software coded tag responsive to the instruction performed. The tags are stored in the event logging list 340 as depicted in FIG. 3. The 
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of de Jong by adapting the teachings of von Behren to controll a plurality of contactless smart card software applications using a control software application (see 9, of von Behren).	

Regarding claims 21, 22, and 24 correspond with device claims 15, 16, 18 above. Therefore, they are rejected for all the same reasons as claims 15, 16, and 18 above.
 Regarding claim 26, is a medium claim corresponding to all the elements of the method claim 20. Therefore, the medium is rejected for all the same reasons as claim 20. In addition, de Jong teaches a non-transitory computer readable medium (see ¶[0238] CD-ROM).
Regarding claims 27, 28, and 30 correspond with device claims 15, 16, and 18 above. Therefore, they are rejected for all the same reasons as claims 15, 16, and 18 above.

Claims 17, 23, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Jong (U.S. PG PUB 2005/0188360) in view of von Behren et al. (U.S. Patent 8,196,131) as applied to claim 14, 20, and 26 above, further in view of Ma (U.S. PG PUB 2012/0021683)
Regarding claim 17, de Jong, von Behren, and Hattori do not expressly disclose wherein the device is a Universal Integrated Circuit Card (UICC).
However, Ma teaches wherein the device is a Universal Integrated Circuit Card (UICC) (see ¶[0015]).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of de Jong, von Behren, and Hattori for creating a secure system (see ¶[0063] of Ma). 
.

Claims 19, 25, and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Jong (U.S. PG PUB 2005/0188360) in view of von Behren et al. (U.S. Patent 8,196,131), and further in view of Global Platform Card Contactless Services Released February 2010.

Regarding claim 19, de Jong and von Behren do not expressly disclose at least one of the valid state and the invalid state of the at least one application is controlled according to a contactless registry event listener (CREL).
However, Global Platform teaches at least one of the valid state and the invalid state of the at least one application is controlled according to a contactless registry event listener (CREL) (see page 21 and 22, CREL Application, “The Contactless Registry Event Listener (CREL) Application is an on-card Application implementing specific business rules for a specific set of Contactless Applications. The CREL Application is referenced by one or several Applications during their installation process. The CREL Application shall be notified by the OPEN after any change to the Registry entry of any referencing Application. The CREL Application shall implement and expose the CREL Application interface” and “The CREL Application may deactivate an Application referencing it.”).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of de Jong and von Behren by adapting the teachings of Global Platform to facilitate deployment of contactless services in a mobile handset (see page 5 of Global Platform).	
Regarding claims 25 and 31 correspond with device claim 19 above. Therefore, they are rejected for all the same reasons as claim 19 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-31 have been considered but are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Carina Yun
Patent Examiner
Art Unit 2194

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194